                             IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

IN RE:

 JOSE R. MARRERO
                                                                Chapter:            13
                                                  Debtor 1
 JESSICA MARRERO
                                                  Debtor 2      Case No.:           5-18-bk-03372 RNO
 JOSE R. MARRERO                                                Adversary No.:      5-19-ap-00027 RNO

                                                Plaintiff(s)    Nature of
                vs.                                             Proceeding:         Complaint to Determine Secured
                                                                                    Status
 STILLWATER LAKES CIVIC
 ASSOCIATION, INC.
                                             Defendant(s)

                                                  SCHEDULING ORDER

           The Plaintiff(s) having filed an adversary proceeding and the Defendant(s) having filed a responsive

pleading,

IT IS HEREBY ORDERED THAT:

           1.         Subject to any stipulation between parties, each party shall make the initial discovery disclosures

required by F.R.B.P. 7026(a) within thirty (30) days of the date of this Order.

           2.         Any other discovery disclosures shall be made pursuant to any filed stipulation between the

parties or when required by the provisions of F.R.B.P. 7026.

           3.         Any objections to the making of initial disclosures under F.R.B.P. 7026(a)(1)(C) shall be made

with fourteen (14) days of the date of this Order, unless a different time is set in a stipulation between the

parties.

           4.         All discovery shall be completed on or before ninety (90) days from the date of this Order.

           5.         Each party must take all reasonable steps to preserve electronically stored information (“ESI”)

which relates to the subject(s) of this Adversary Proceeding.

           Case 5:19-ap-00027-RNO             Doc 7 Filed 04/25/19 Entered 04/25/19 14:35:41                Desc
                                              Main Document    Page 1 of 2
          6.     Any request for a pretrial conference shall be filed on or before fourteen (14) days after the close

of discovery.

          7.     Any request for a settlement conference, to be conducted by a bankruptcy judge not assigned to

this matter, shall be filed on or before twenty-one (21) days before trial.

          8.     Dispositive motions shall be filed on or before one hundred twenty (120) days from the date of

this Order.

          9.     On or before seventy (70) days from the date of this Order, the parties shall submit a joint

statement whether they consent to participation in the court-annexed mediation program.

          10.    Trial is scheduled for November 8, 2019, at 10:00 am, in the United States Bankruptcy Court,

Courtroom No. 2, Max Rosenn U.S. Courthouse, 197 South Main Street, Wilkes-Barre, Pennsylvania 18701.

Counsel is directed to prepare and exchange exhibits as required by Local Bankruptcy Rule 9070-1.

          11.    Any trial briefs must be filed and served at least seven (7) days before the scheduled trial date.

          12.    Any requests for continuance shall be filed at least fourteen (14) days before trial, shall state

good cause for the continuance request and shall certify the concurrence or non-concurrence of all parties to this

action.




April 25, 2019




                                                                                          Scheduling Order RNO - Revised 04/18



          Case 5:19-ap-00027-RNO          Doc 7 Filed 04/25/19 Entered 04/25/19 14:35:41                    Desc
                                          Main Document    Page 2 of 2
